DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention is directed towards a vehicle seat armrest assembly and the seat assembly in an aircraft cockpit. The claimed armrest assembly includes an armrest with guide tracks and guides connected to an arm pad, the arm pad having first and second sides and being repositionable between the first side being on top of the armrest and the second side being on top of the armrest. The prior art of Davis (US 10486568) teaches a repositionable arm pad which has a guide track (#52) and guides (#50) as well as an arm pad with a first and second side (see #22 and #40 areas in Fig. 2). However, when repositioned, the sides are not positioned on the top of the armrest portion and the guide track is not on the armrest. The prior art of Page (US 10953778) teaches a repositionable armrest with a guide track (#59) and a guide (#63) as well as an arm pad with two sides (#11). However, when the arm pad is repositioned, the second side is not positioned on top of the armrest and the guide track and guides are on the opposite sides as claimed. The prior art of Lee (US 10137990) teaches an armrest table which can be repositioned by sliding using guides and then folded over, however Lee does not teach a second side, only an edge, nor does it teach the sides being positioned on the top of the arm rest in the stowed position. It would not be obvious to make such modifications to these prior arts. Therefore, claims 1-15 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McLaughlin (US 20160101867), Davis (US 10882427), and Longnecker (US 20090315381) show a repositionable arm pad which rests on top of the arm rest with a top, inboard, and outboard side.
Frost (US 20210331804) shows an armrest accessory which slides in a guide in the armrest and then folds 90 degrees. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647